LEWIS, Judge
(concurring):
Dismissal of the impersonation specification and charge does not represent a palatable result. The appellant stated that he was an officer; namely, a captain and a pilot, to his prospective landlord and, subsequently, to his landlord’s stepson. He briefly commented to his prospective landlord concerning his flying exploits. Additionally, he suggested in a casual conversation with the stepson that he consider pursuing a college education through the ROTC program while in the course of describing his own, fictitious college background. These statements were made to residents of a community immediately adjacent to the installation. The circumstances suggest that the appellant might well have . anticipated that he would benefit, insofar as the lease arrangement was concerned, from being accepted as an officer. In other words, the appellant’s representations might have made a difference to the parties with whom he was dealing.*
Nevertheless, I concur in Senior Judge Sessoms’ analysis of Yum as being dispositive of this case. I recognize that Yum addresses pleading and not proof. Clearly, the specification in this case was faulty *630when viewed against the Yum standard. I believe, however, that Yum leaves us with a practical problem in a case such as this wherein the appellant’s statements were embellished to an extent so as to provide some degree of apparent validity to his representation that he was an officer. It is always gratifying if we can accompany an opinion such as is rendered today with articulable guidance as to what the missing ingredient was. This case frustrates me inasmuch as I would be uncertain how to integrate the context of the appellant’s statements into a specification if I were the staff judge advocate. Under the current state of the law, which I assume Yum continues to represent, mere false statements of one’s status are not sufficient to make out the offense of impersonation of an officer. The specification, and subsequently the proof, must demonstrate that the appellant committed one or more acts which exercised or asserted the authority of the office he claimed to have. M.C.M., Pt. IV, paragraph 86b, note 2 (1984). I am not certain that burden could have been satisfied by the government in this case, or, if so, how it could have been satisfied. Neither Yum nor subsequent impersonation cases of which I am aware instruct us whether verbal embellishment of false representations might be construed as a sufficient assertion of authority of the office claimed to constitute impersonation. But cf. United States v. Reece, 12 M.J. 770 (A.C.M.R.1981), for a discussion of an analogous situation in a totally military environment.

 The record is not entirely clear in this regard. The government, wisely, did not attempt to pursue impersonation with intent to defraud.